NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in claim 1 in the Amendment filed April 20, 2022 have been received and considered by Examiner.
Applicant’s cancelation of claims 5-8 in the Amendment filed April 20, 2022 has been acknowledged by Examiner.
New claims 9-10 presented in the Amendment filed April 20, 2022 have been received and considered by Examiner.

Allowable Subject Matter
Claims 1, 3, 4, 9 and 10 are allowed.

Reasons for Allowance
In regard to independent claim 1, the prior art fails to teach or suggest a foam product as claimed having all compositional limitations: a search of the prior art did not uncover any reference that, alone or in combination with another reference, teaches or suggests such a foam product as claimed where the outer skin covers the periphery of the foam core and the periphery of the cross-linked foam sheet, but does not exceed the bottom surface of the cross-linked foam sheet, wherein the top surface of the non cross-linked foam sheet covers the periphery of the outer skin. For example, the outer skin of the snow board of USPN 5,649,717 covers the peripheries of all of the layers, and not solely the two uppermost layers under the outer skin (see Fig. 1 of USPN 5,649,717), and there is no teaching or suggestion from USPN 5,649,717 or any other reference that would have led one of ordinary skill in the art at the time of the filing of the instant application to have modified the outer skin of the snow board of USPN 5,649,717 such that it covers the peripheries of solely the two uppermost layers under the outer skin to have arrived at Applicant’s claimed foam product under 35 U.S.C. 103.

In regard to independent claim 9, the prior art fails to teach or suggest a foam product as claimed having all compositional limitations: a search of the prior art did not uncover any reference that, alone or in combination with another reference, teaches or suggests such a foam product as claimed including all components as claimed in the structural relationship as claimed, including where the cross-linked foam sheet has a thickness that is larger than that of the non-cross-linked foam sheet. For example, layer 43 (Fig. 2) of USPN 5,275,860 is a crosslinked foam layer, as opposed to a non-crosslinked foam layer, and there is no teaching or suggestion from USPN 5,275,860 or any other reference that would have led one of ordinary skill in the art at the time of the filing of the instant application to have replaced the crosslinked foam layer 43 of USPN 5,275,860 with a non-crosslinked foam layer. Additionally, while layer 41 (col. 5, lines 30-32, referring to the material of transition layer 40 as the material of layer 41) includes the material of the foam core 20 and of top skin 21 (col. 5, lines 17-26, which discloses that transition layer 40 includes a mixture of the material of the foam core 20 and of top skin 21), there is no teaching or suggestion in USPN 5,275,860 that layer 41 includes any foam structure, or that the material of the foam core 20 or top skin 21 is crosslinked.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788